Citation Nr: 0935438	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-36 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for dysthymic disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
November 1995 to August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied a disability rating in excess of 30 
percent for dysthymic disorder.

The Veteran appeared at a Travel Board Hearing before the 
undersigned in June 2009.  A transcript is associated with 
the file.  


FINDINGS OF FACT

The Veteran's service-connected dysthymic disorder is 
productive of impairment in occupational and social 
functioning with reduced reliability and productivity; the 
Veteran exhibits a flattened affect, has difficulty 
maintaining relationships, and has problems with 
concentration and memory; however, he is not psychotic, 
suicidal or homicidal; his dysthymic disorder is not 
manifested by deficiencies in most areas of occupational and 
social functioning.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for a dysthymic 
disorder, but no more than 50 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.130, Diagnostic Code 9433 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have 
been met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In August 2005, March 2007 and December 2007 
VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his increased rating claim; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  In 
addition, these letters provided the veteran notice regarding 
the evidence and information needed to establish a disability 
rating and effective dates, as outlined in Dingess-Hartman.   

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of more specific 
and detailed criteria necessary for an increased rating.  
However, that decision was recently overruled in part, 
eliminating the requirement that such notice must include 
information about the diagnostic code under which a 
disability is rated, and notice about the impact of the 
disability on daily life.  See Vazquez-Flores v. Shinseki, 
Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 2009).

.It is also pertinent to note that the Veteran is represented 
by the New York State Division of Veterans' Affairs, and that 
organization is presumed to have knowledge of the applicable 
criteria for rating psychiatric disorders.  Neither the 
Veteran nor his representative have pled prejudicial error 
with respect to the content or timing of VCAA notice.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA and private 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  
With respect to the clinical examinations, the Board finds 
that the Veteran was provided thorough VA psychiatric 
examinations that included mental status examinations.  These 
evaluations are adequate for rating purposes; there is no 
duty to provide another examination or a medical opinion.  
See 38 C.F.R. §§ 3.326, 3.327.  



Legal Criteria-Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for an increase  that do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Psychiatric Disorders

Diagnostic Code 9433 addresses dysthymic disorder.  Under 
that code, evaluations may be assigned ranging between 0 and 
100 percent.  The Veteran is currently assigned a 30 percent 
disability rating.  This evaluation is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9433.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when the disorder causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9433.  

A maximum 100 percent rating is assigned for dysthymic 
disorder that causes total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships. A GAF from 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with co-workers).  A GAF of 41 
to 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
Analysis

The Veteran is currently service-connected for dysthymic 
disorder, and is in receipt of a 30 percent evaluation.  He 
contends, in essence, that his psychiatric disability is more 
disabling than currently evaluated.  

Since filing the claim for an increase, there have been 
several private psychiatric examination reports, as well as 
one VA examination report, which address the severity of 
service-connected dysthymia.  The earliest of these, a 
private report dated in June 2005, determined that the 
Veteran appeared somber, soft-spoken, and subdued.  There was 
a noted impediment to his speech, and he displayed a low 
level of energy and motivation.  There was no evidence of 
delusional behavior or of a thought disorder, and no 
hallucinations were present.  The affect was depressed and 
mood was low.  The Veteran was not suicidal or homicidal.  
Regarding concentration, there was no suggestion of any 
disorientation or confusion; however, his attention span was 
noted only as fair, and he became tense when asked to perform 
spelling or calculation.  A GAF of 55 was assessed, with a 
score of 65 being the highest in the prior year.  

The Veteran has had several clinical visits for his depressed 
mood, and a May 2005 consultation revealed that he would like 
to be placed on antidepressant medication.  He reported 
smoking heavily, and wanted the antidepressants to help 
control his mood in a less health-adverse way than through 
tobacco use.  Clinical psychology notes throughout 2006 
indicated that the Veteran has had several jobs, and has 
limited social contacts.  Flattened and depressed affects 
were noted during this time, and GAF scores of 55 and 59 were 
reported.  The Veteran reported being in "on/off" 
relationships, and that he was living with his niece and her 
children, due to his brother being stationed in Iraq.  He 
mentioned that he wanted to maintain this family 
relationship.  

The next private examination occurred in April 2007.  In the 
associated report, it was evident that the Veteran was 
somewhat untidy, unkempt, and unshaved.  He spoke slowly and 
was occasionally slurring his speech.  He did not display the 
level of timidity, bashfulness, or shyness as was apparent in 
the earlier 2005 examination; however, he was still sensitive 
to other people's remarks.  The Veteran was guarded, and was 
hypervigilant and professed to avoid other people if 
possible.  There was no flight of ideas, and he was not 
delusional or prone to hallucination.  The affect was mildly 
depressed, with mood "a little low."  The overall fund of 
knowledge was marginally adequate, and he had a limited 
vocabulary with borderline intellectual capacity.  The 
Veteran reported a limited social contact.  At the time of 
the examination he was employed, and reported his daily 
routine as working then coming home, without mingling or 
contacting others.  There was some improvement noted in 
impulse control, and he was not as tearful as he was in the 
previous examination.  GAF was noted as 50, with a high score 
of 55 within the year.  

The Veteran was last examined in June 2008, after alleging 
that his service-connected disability had increased in 
severity following his most recent examination.  He did, 
prior to this examination, report being unable to secure work 
and a separate claim for a total disability rating based upon 
individual unemployability was denied by the RO in an October 
16, 2008 decision.  The Veteran has not appealed this 
decision, although the 1 year period of time to file such an 
appeal has not expired.  See 38 C.F.R. §§ 20.201, 20.302(a) 
(2008).

In the June 2008 examination, it was determined that the 
Veteran was currently unemployed; but, that he used to drive 
trucks in the past.  The Veteran described difficulties with 
co-workers and in keeping personal relationships for longer 
than 10 months.  He also noted feeling more depressed 
recently due to the deaths of his brother and father.  The 
examiner did not review service or other private records, 
although he did indicate reviewing the VA clinical history.  
Essentially, the Veteran was found to be depressed, although, 
he was not as "purely' depressed as had been noted in the 
past.  In addition to his dysthymia, anxiety and a more 
generalized emotional malaise were noted.  The Veteran 
reported estrangement from the remaining members of his 
family.  The Veteran was not found to have total occupational 
and social impairment due to his mental disorder; however, 
there was a noted impairment in judgment and reasoning.  The 
Veteran reported being overwhelmed by feelings of 
helplessness and fear of failure.  A GAF score of 53 was 
assigned.  

Based on the above evidence, the Board notes that the Veteran 
does have significant impairment in social and occupational 
functioning.  In his hearing before the undersigned, he 
reported intermittent panic attacks, and it is clear by 
clinical and examination reports that there is a significant 
history of flattened affect and depressed mood.  The 
Veteran's intellectual capacity is limited; however, he 
reports having problems with memory, and he has been 
objectively found to display concentration difficulties.  He 
has had numerous jobs, and has few friends, with romantic 
relationships lasting under a year.  The Veteran has not, 
however, been delusional or had psychotic episodes.  He has 
not felt suicidal or homicidal, and save for usage of 
tobacco, does not have a significant history of self-
destructive behavior.  There is not a near constant 
depression or state of panic, and his speech, while slurred 
sometimes, is not illogical.  He actively seeks out 
relationships with members of the opposite sex (although he 
has trouble maintaining the relationships), and has lived 
with a significant other in the recent past.  Clinically, he 
has been found to not have total social and occupational 
impairment.  

In view of the foregoing, the Board concludes that a 50 
percent evaluation for the Veteran's dysthymic disorder is 
warranted.  The sporadic work history, with a multitude of 
different short-term jobs, suggests a reduced reliability in 
occupational functioning.  While the Veteran has had 
relationships, they are short-lived, and he does not have 
friends or other form of support group.  This suggests that 
there is an effort made to engage in social relationships; 
however, that social functioning is itself marred by 
reduction in reliability and productivity.  Despite this, the 
Board cannot conclude that there are deficiencies in most 
areas of social and occupational functioning.  The Veteran 
has been able to get a commercial truck driver's license, and 
has had relationships with others.  He does not engage in 
obsessional rituals, and while he is slow in speech, the 
Veteran is not illogical or unaware of his surroundings.  
There was one noted report of an unkempt appearance; however, 
it is not indicated that the Veteran perpetually neglects his 
appearance.  The Veteran is not a danger to himself and is 
not psychotic.  He does not have most of the symptoms 
(illustrative but not controlling) for a 70 percent rating 
and his GAF scale scores are consistent with a 50 percent 
evaluation.  Essentially, the preponderance of the evidence 
is against a finding of deficiencies in most areas of 
occupational and social functioning due to a dysthymic 
disorder.  The preponderance of the evidence is also against 
a finding of total social or occupational inadaptability due 
to a dysthymic disorder.    

Regarding entitlement to a disability rating in excess of 50 
percent, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
appellant when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable to this 
aspect of the claim because the preponderance of the evidence 
is against an even higher rating.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Thus, an 
increased rating to 50 percent for the Veteran's dysthymic 
disorder, but no more than 50 percent, is warranted. 

 

ORDER

Entitlement to a 50 percent rating for a dysthymic disorder, 
but no more than 50 percent, is granted, subject to the 
statutes and regulations applicable to the payment of VA 
benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


